DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation wherein a display device comprising: a wiring layer over a substrate; a transistor over the substrate; a first insulating film comprising a region covering the wiring layer and a region covering the transistor, the first insulating film comprising silicon; a second insulating film over the first insulating film, the second insulating film comprising silicon; a third insulating film over the second insulating film, the third insulating film comprising an organic material; and an electrode layer of a display element over the third insulating film, wherein the first insulating film and the second insulating film comprises a first opening, wherein the third insulating film comprises a second opening, wherein the electrode layer of the display element is electrically connected to the wiring layer through the second opening and the first opening, wherein a width of the first opening is larger than a width of the second opening in a cross sectional view of the display device, wherein the second opening and the first opening overlap each other in the cross sectional view of the display device, and wherein the third insulating film comprises a region in contact with a side surface of the first insulating film, a region in contact with a side surface of the second insulating film, and a region in contact with a top surface of the wiring layer in the cross sectional view of the display device.


Regarding independent claim 7, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation wherein a display device comprising: a wiring layer over a substrate; a transistor over the substrate; a first insulating film comprising a region covering the wiring layer and a region covering the transistor, the first insulating film comprising silicon; a second insulating film over the first insulating film, the second insulating film comprising silicon; a third insulating film over the second insulating film, the third insulating film comprising an organic material; and an electrode layer of a display element over the third insulating film, wherein the first insulating film and the second insulating film comprises an opening, wherein the electrode layer of the display element is electrically connected to the wiring layer through the opening, and wherein the third insulating film comprises a region covering a step at an end of the second insulating film.
Regarding claims 8-11, claims 8-11 are allowable for the reasons given in claim 7 because of their dependency status from claim 7.

Regarding independent claim 12, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation wherein a display device comprising: a wiring layer over a substrate; a transistor over the substrate; a first insulating film comprising a region covering the wiring layer and a region covering the transistor, the first insulating film comprising silicon; a second insulating film over the first insulating film, the second insulating film comprising silicon; a third insulating film over the second insulating film, the third insulating film comprising an organic material; and an electrode layer of a display element over the third insulating film, wherein the first insulating film and the second insulating film comprises an opening, wherein the electrode layer of the display element is electrically connected to the wiring layer through the opening, wherein the electrode layer of the display element comprises a region overlapping with the third insulating film, and wherein the third insulating film comprises a region covering a step at an end of the second insulating film.
Regarding claims 13-16, claims 13-16 are allowable for the reasons given in claim 12 because of their dependency status from claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879